Citation Nr: 1550633	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  05-37 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), prior to January 17, 2008, on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1971. 

This matter came to the Board of Veterans' Appeals  (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas. 

In connection with his appeal, the appellant originally requested a hearing before a Veterans Law Judge at the RO.  In December 2007, he withdrew that request for a Board hearing and instead requested a hearing before a Decision Review Officer (DRO) at the RO.  In January 2008, the appellant cancelled the DRO hearing request in lieu of VA examinations.  The record does not show any further hearing request from the appellant, the Board will proceed with consideration of the appeal, based on the evidence of record. 

In an August 2014 decision, the Board granted entitlement to TDIU as of January 17, 2008, and remanded the issue of entitlement to TDIU prior to January 17, 2008, for the RO to refer the claim appropriate VA officials for consideration under 38 C.F.R. § 4.16(b) (2015). 


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, he was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities prior to January 17, 2008.


CONCLUSION OF LAW

Prior to January 17, 2008, the criteria for entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.3, 4.16(b), 4.19 (2015)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

Prior to January 17, 2008, service connection was in effect for posttraumatic stress disorder (PTSD), rated 50 percent, and diabetes mellitus, rated 20 percent disabling.  The combined service-connected disability rating was 60 percent.  Thus, prior to January 17, 2008, while the Veteran had a single disability rated 50 percent, his combined service-connected disability rating was less than 70 percent.  38 C.F.R. § 4.25 (2015).  Therefore, he did not meet the percentage requirements of 38 C.F.R. § 4.16(a) (2015).  Nevertheless, it is VA's established policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for consideration of the assignment of TDIU.  38 C.F.R. § 4.16(b) (2015).  Neither the RO nor the Board may assign TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19 (2015); Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 4.1, 4.15, 4.16(a) (2015).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014).

In August 2015, the Director of Compensation Service evaluated the Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16(b).  The Director concluded that during the period prior to January 17, 2008, the Veteran was not found to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The Director explained that VA outpatient treatment reports showed the Veteran having been seen and treated for allergic rhinitis due to pollen, nevus of choroid, congenital hypertrophy of retinal pigment epithelium, sleep related hypoventilation/hypoxemia, obstructive sleep apnea, hypertension, colon polyps, gastroesophageal reflux disease, obesity, low back pain, diabetes, carpal tunnel syndrome, PTSD, arthralgia, hyperlipidemia, allergies, tobacco use disorder, alcohol abuse, and hypothyroidism.  The record shows the Veteran reporting depression and PTSD in July 2004.  PTSD was subsequently diagnosed in August 2004.  Global assessment of functioning (GAF) scores were 35 in 2004 (by private medical records); 42 on February 14, 2004; 50 on February 20, 2004; and 50 in May 2008.

The Director concluded that the totality of the evidence did not show that the Veteran's service-connected disabilities made him unemployable prior to January 17, 2008.  Medical evidence showed only that PTSD impacted occupational ability with no degree of severity established, and diabetes was shown to have no impact.  The trend of severity was shown to have improved since 2004 due to GAF findings. Additionally the Veteran had several disabilities not considered in any medical analysis.  Therefore, entitlement to TDIU was not established for any time on a schedular or extra-schedular basis.

The Board can review the decision of the Director with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination.  Anderson v. Shinseki, 22 Vet. App. 423 (2008).  Thus, the remaining question is whether the Veteran's service-connected disabilities precluded gainful employment for which his education and occupational experience would have otherwise qualified him prior to January 17, 2008.

A June 2004 VA medical record shows that the Veteran was fired from his job earlier in the month because of a disagreement with someone at another company where he delivered milk.  He reported a history of relationships difficulties at work.  He had been fired from several jobs more than an average number, married twice, and was presently single and living alone.  He admitted that he scared and intimidated people.  He had been to anger management classes in the past, which were Court ordered.  He stated that they did not help him much.  

A July 2004 VA initial mental health assessment shows that the Veteran was receiving unemployment compensation as he had been fired from his last job about a month ago.  He was a truck driver. The Veteran reported that he had a history of difficulty keeping jobs and getting along with others.  He had a ninth grade education, obtained a GED in the Army, and had three semesters of "UU" college.  

A November 2004 VA psychiatry record shows that a VA physician found that the Veteran's occupational and social impairment from PTSD remained significant. 

A November 2004 private psychiatric evaluation report shows that the Veteran stated his wife left him the previous year.  He had been "black balled" from driving big trucks, so he now lived in a motor home and had only been able to complete small and odd, low-paying jobs.  The examiner found that the Veteran had become isolative and avoided situations, and that occurred over a month, and that his life had been disrupted by major segments of that.  He was diagnosed with PTSD and a GAF score of 35 was assigned.  

In a February 2005 claim for TDIU, the Veteran indicated that he last worked full time in November 2004 due to his PTSD and diabetes affecting his full time employment.  He listed various employment as a truck driver, for three to nine month periods.  

In a March 2005 letter, the Veteran's daughter, a nurse, stated that the Veteran had been unable to maintain long-term employment due to PTSD type symptoms.  He has been unable to comply with "rules" due to constant anger that he has not outlet for.  He had been unable to maintain relationships due to extreme desire to be alone.  She had to be raised by her grandparents because the Veteran has been unable to reestablish himself in society in any way, emotional, occupational, or social.  He chooses jobs where he did not have to deal with people and avoided all family functions.  He exhibited extreme social anxiety symptoms and recurrent nightmares.  

A March 2005 Social Security medical disposition shows that due to affective and anxiety-related disorders, the Veteran's had medical impairment, which were not severe.  It was noted that the actual disorder was PTSD.  The Veteran had problems with anger and discouraged mood.  There were mild limitations in maintaining social functioning.  

An April 2007 VA social work note shows that the Veteran's initial meeting began with him being defensive and confrontational.  As the session progressed, he calmed down.  He was poorly dressed and groomed.  

A February 2008 VA PTSD examination report shows that the Veteran was attending a PTSD group and was taking medication for treatment of symptoms.  He stated that he did not care to be around anybody much, but he felt a little camaraderie with the PTSD group.  He preferred to be by himself and avoided being around his parents.  He did not have much to do with his daughter and grandchildren and felt very guilty about that.  The Veteran stated that the only thing he felt besides anger was guilt.  He reported various instances of problems with getting angry with people while driving or while at the supermarket.  The Veteran indicated that he got angry very easily and that he was not a very pleasant person to be around.  He reported that was a factor in his last marriage, which only lasted about two to three years.  He tries to avoid crowds at all costs, lived out in the country, and made a weekly trip to Walmart, which he did not like, and returned home quickly.   He stated that when at home, he was lonely and isolated, but when he was among other people, he hated that too.  The Veteran stated that he had a poor work history.  He had many jobs, most not lasting more than a few months because he got into problems with his boss and coworkers.  He stated "I am a lot outspoken and I do not take (expletive) and if I feel that is what is going on, I will get in their face and tell them, and it's usually down the road I go."  He stated that his last job was a truck driver for about three to five years, and he was fired for something he said.  He did not have any friends.  He had a long history of assaults, with some periods of incarceration. 

The examiner concluded that the Veteran's description of life after service suggested that his psychosocial functioning was poor.  He continued to be socially and physically isolated.  He did not put much effort into grooming and hygiene.  Overall, the Veteran's psychosocial functioning was impaired.  The diagnosis was PTSD, and a GAF score of 42 was assigned.  The examiner found that the Veteran had reported serious impairment in social and occupational functioning and that this impairment fell in the range of serious symptoms, equal to a GAF of 42.  He had trouble maintaining a job because of anger problems and because of an inability to be around others in close proximity.  His prognosis for improvement was guarded.  He had tried to be involved in psychiatric and psychological treatment, but had limited improvement.  His PTSD signs and symptoms resulted in deficiencies in most areas of work, school, family relations, judgment, thinking, and mood.  

The medical records and lay statements indicated that the severity of the Veteran's PTSD disability had remained consistent and continued to preclude his ability to work in a traditional environment.  That conclusion is the same whether the Veteran meets the scheduler criteria for a TDIU, such as in the period beginning on January 17, 2008, or whether he did not meet the criteria and consideration is provided for a TDIU on an extra-schedular basis.  Despite the negative opinion provided by the Director in August 2015, the Board finds that the overall evidence shows that the Veteran has consistently experienced severe functional impairment as a result of service-connected PTSD, and that caused him to not be able to secure or follow substantially gainful employment after losing a job in 2004.  

In light of the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities combined to prevent him from securing and following substantially gainful employment consistent with his education and occupational experience prior to January 17, 2008.   Therefore, resolving all reasonable doubt in the Veteran's favor, entitlement to a TDIU is granted prior to January 17, 2008, pursuant to 38 C.F.R. § 4.16(b).  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The effective date of TDIU should be assigned by the RO in the first instance, but the Board notes that the Veteran is shown to have last worked at some time in 2004 and to have subsequently claimed TDIU.


ORDER

Entitlement to a TDIU prior to January 17, 2008, pursuant to 38 C.F.R. § 4.16(b), is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


